—Judgment unanimously reversed, on the law, motion granted and indictment dismissed. Memorandum: The indictment must be dismissed since the People failed to meet their burden of proving that the preindictment delay was consented to by defendant or was a result of conduct on the part of defendant or his counsel which impeded or prevented the presentation of the case to the Grand Jury (see, People v Sturgis, 38 NY2d 625, 628; People v Klaus, 104 AD2d 566, 567-568; People v Thill, 75 AD2d 709, 710, revd on other grounds 52 NY2d 1020, on remand 81 AD2d 754, cert denied 454 US 829). (Appeal from judgment of Supreme Court, Monroe County, Kennedy, J. — coercion, second degree.) Present — Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ. (Decision entered Nov. 8, 1985.)